DETAILED ACTION

Claim Objections
Claims 1-2 and 13 are objected to because of the following informalities:  
Referring to claim 1, the term “immediately adjacent members” lacks antecedent basis (missing the in front of the term) because it is already described within a scope of the members (at multiple places in the claim).
the term “a immediately adjacent member” lacks antecedent basis  or unclear when introduced first time because a immediately adjacent member is a part of the members or different from the members. Examiner suggest to use a immediately adjacent member of the members.
the term “a immediately adjacent member” lacks antecedent basis when introduces second and subsequent times. Examiner suggest to use the immediately adjacent member when introduced second and subsequent times.
the term “a member” lacks antecedent basis in last to second line of claim 1
   Appropriate correction is required

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Referring to claim 7, the term “the peripheral geometry of the axial region” and “ the peripheral geometry” lacks antecedent basis. Because claim states, “the cross-section of the joint head comprises a peripheral geometry, not axial region.

Referring to claim 12, the limitation “the first receiving region, corresponding geometrically to the axial region  of the joint head, of the joint socket  is slotted from the opening  in the axial direction in the region of at least one corner edge defined by the vertices” is unclear. It appears that the limitation is ambiguous or having grammatical error when readin the phrase “of the joint head, of the joint socket is” with whole limitation.

Referring to claim 12, the limitation “the inside diameter of which is smaller than the largest outside diameter of the joint head and larger than the inside diameter of the narrowing on the inside of the edge region of the opening of the joint socket” is indefinite. Because claim do not clearly mentions that the inside diameter of which refers what. Specification do not provide clear indication of that.
Therefore, claim 12 is unclear.

Referring to claim 2, the term “immediately adjacent members” lacks antecedent basis.

Referring to claim 13, the term “a member” lacks antecedent basis.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-9, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Ezio et al. (EP1160948, hereinafter Ezio).

Referring to claim 1, Ezio discloses a line-guiding device (1, figures 1-4) composed of members (members connected each other), connected to one another in an articulated manner and open at their end faces (see figure 4), which are arranged one behind the other in the longitudinal direction of the line-guiding device  and form, by radially outer guide elements (6), a guide channel (7) for receiving and guiding energy and/or information cables (8), wherein the members (the members) each have inside the guide channel (7) a central joint body (2) for the articulated connection of adjacent members), which joint body comprises a joint head (3) and a joint socket  having an opening (a socket with opening 4-5) for insertion of the joint head (3) of an immediately adjacent member (an immediately adjacent member), wherein the joint socket (the socket with opening 4-5)  comprises a first receiving region  (a region of socket with opening 4-5)  in which the joint head (3) inserted therein of an immediately adjacent member (adjacent member) is secured against rotation about the longitudinal axis  (longitudinal axis of 1, see figure 2) of the line-guiding device (1), and wherein immediately adjacent members can be angled relative to the longitudinal axis (A) of the line-guiding device  in at least two different angling planes (adjacent members can be as angled in at least two different angling planes relative to longitudinal axis of 1, see figure 4; note: “can be” sdo not define any positive language),
 the joint head (3) comprises an axial region (axial region of 3) relative to the longitudinal axis (A) of the line-guiding device  (longitudinal axis of 1) in which the cross-section of the joint head (3)  comprises a peripheral geometry with at least two vertices (vertices at 11 in figure 3) and lateral lines connecting the vertices together (lateral lines connecting vertices at 11 in figure 3), wherein, for all the vertices(vertices at 11 in figure 3) of the peripheral geometry, the lateral lines  meeting at a vertex  enclose an internal angle of less than 180 (angle between two 11 less than 180), and 
the joint socket  (the socket with opening 4-5) comprises a first receiving region  corresponding geometrically to the axial region of the joint head (axial region of 3), in which receiving region, the joint head can be locked (see figure 2), so that the joint (3) of an immediately adjacent member (the adjacent member) seated with the axial region  in the first receiving region  of the joint socket  of a member  is arranged non-rotatably therein (see figure 2) and can be angled in at least two different angular planes (see figure 4).

Referring to claim 2, Ezio discloses the line-guiding device according to claim 1, wherein the central joint bodies are formed such that immediately adjacent members can be angled in any desired angular planes which have the longitudinal axis  of the line-guiding device in common (see rejection of claim 1 above; Note: “can be” is not positive structure).

Referring to claim 4, Ezio discloses the line-guiding device according to claim 1, the joint body (2) of (3) in one axial end region and the joint socket (the socket including 4-5, see figure 4) in its other axial end region.

Referring to claim 5, Ezio discloses the line-guiding device according to claim 1, the opening (4-5) of the joint socket (the socket) for insertion of the joint head (for 6) is arranged at the axial end face of the central joint body (end face of 2) having the first receiving region of the joint socket (the receiving region of the socket).

Referring to claim 6, Ezio discloses the line-guiding device according to claim 1, an inside of the edge region of the opening has a peripheral geometry which is similar (a narrowing region at inner edge of the opening relative receiving region at 4 or 5, see figure 2).

Referring to claim 7, Ezio discloses the line-guiding device according to claim 1, the vertices of the peripheral geometry of the axial region of the joint head  are distributed evenly over the peripheral geometry (vertices at 11 are distributed evenly over the peripheral geometry in figure 3).

Referring to claim 8, Ezio discloses the line-guiding device according to claim 1, the lateral lines connecting the vertices together are convexly curved (the lines connecting the vertices at 11 together are convexly curved in figure 3).


Referring to claim 9, Ezio discloses the line-guiding device according to claim 1, all the lateral lines connecting the vertices  together have the same radius of curvature (the lines connecting the vertices at 11  have the same radius of curvature in figure 3).


Referring to claim 11, Ezio discloses the line-guiding device according to claim 1, wherein the peripheral geometry of the cross-section of the joint head  in the axial (the three vertices at 11 in figure 3).

Referring to claim 13, Ezio discloses the line-guiding device according to claim 1, the joint socket  of a member] of the line-guiding device] comprises a second receiving region (region at 5) adjacent to the first receiving region (region at 4) in the direction facing away from the opening of the joint socketPRELIMINARY AMENDMENTPage 6 (the front end of opening 4 of the socket) Filing Date: September 30, 2019LIP232Title: LINE-GUIDING DEVICE, in which second receiving region (5), the joint head (3) of the immediately adjacent member ( the adjacent member) can be engaged from the first receiving region (4), wherein the two members (the two members) are formed such that angling thereof relative to one another is blocked in at least one angling direction when the joint head (3) is seated in the second receiving region (5 in figure 2) of the joint socket.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ezio.

Referring to claim 3, Ezio discloses the line-guiding device according to claim 1, but fail to disclose the central joint bodies are formed in one piece, in particular are injection molded from plastics material (note: product is what is, not how it’s made by different process such molding, coating, plating, printing; therefore, do not get any patentable weight).
It would have been obvious to one having ordinary skill in the art at effective filing date of the claimed invention was made to have the central joint bodies are formed in one piece, since it has been held that forming in one piece an article, which has formerly been formed in two pieces and put together, involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  The term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Hotte, 177 USPQ 326, 328 (CCPA 1973).
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to the central joint bodies made of plastics material since it has been held to be within the general skill of a worker in the art to select a known material (herein plastic for durability, low cost, water-resistant) on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ezio in view of Haataja et al. (US10444459, hereinafter Haataza).

Referring to claim 12, Ezio discloses the line-guiding device according to claim 1, the first receiving region corresponding geometrically to the axial region of the joint (see figure 4 of Ezio), but fail to disclose the first receiving region is slotted from the opening in the axial direction in the region of at least one corner edge defined by the vertices.
Haatza disclsoes the first receiving region is slotted from the opening  in the axial direction in the region of at least one corner edge defined by the vertices (see slots figure 3 in view of figure 2 of Haataza).

It would have been obvious to one having ordinary skill in the art at effective filing date of the claimed invention was made to modify the the line-guiding device to have arrangement as taught Haatza because this would increase flexibility of socket by having slots.

Allowable Subject Matter
Claims 10 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251. The examiner can normally be reached 7:00AM-4:00PM, Monday - Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PARESH H PAGHADAL/           Examiner, Art Unit 2847